Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2022

                                       No. 04-22-00177-CR

                                        Kevin DEBNAM,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR6484
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due May 13, 2022. We granted appellant’s first motion
for extension of time, extending the deadline for filing the brief to June 16, 2022. The trial court
appointed new counsel on June 10, 2022. On June 15, 2022, appellant’s newly appointed
attorney filed a motion requesting an additional extension of time to file the brief until
September 14, 2022, for a total extension of 124 days. After consideration, we GRANT IN
PART the motion and ORDER appellant to file his brief BY AUGUST 11, 2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court